This action was brought upon the allegations that the plaintiffs' land (40 acres) had been advertised for sale under a mortgage upon which there was nothing due, because the plaintiffs had been induced to sign a deed for 4 acres and a brick plant upon an agreement to cancel the notes and mortgage, and asking for a restraining order against the sale and a decree that the notes and mortgage executed by the plaintiffs should be canceled of record. Upon the close of the evidence the court sustained the motion of the defendants for a nonsuit. When the judgment was tendered, the attorneys for the plaintiffs being in court, the judge stated that if said attorneys felt it their duty to appeal he would sign the judgment tendered, which was in the usual form, but that if the appeal was taken in order to have the sale of the land postponed to the fall merely, the judge would secure the consent of the defendants that the sale should be postponed till then, and that it should then be made under the decree of the court and not under the power of sale in the mortgage. The plaintiffs' counsel assented to that arrangement, and the judge, after securing the consent of defendants, directed that the judgment be drawn out accordingly, and the same being approved by the attorneys for the plaintiffs, signed the same, and they were in court when said judgment was signed, though the plaintiffs themselves were not. Later in the term one of the attorneys for plaintiffs announced in open court that the feme plaintiff was not satisfied with the judgment and wished to have the same stricken out and set aside. This the judge refused to do. The counsel who had acted for the plaintiffs up to that time were permitted to withdraw from the case. The feme plaintiff was at that time in court, and no exception was taken to the refusal to set aside the judgment and no notice of appeal was given.
The plaintiffs, through their present counsel, served a case on appeal upon the counsel for the defendants, who served exceptions to this case on appeal upon the new attorney for the plaintiffs. In the case on appeal as served by the plaintiffs it was stated: "It is not the purpose of this appeal to reverse the judgment as to nonsuit," but the plaintiffs insist that the only judgment that should have been rendered was that of nonsuit under the Hinsdale Act. *Page 727 
The exceptions by the plaintiffs are that so much of the judgment as held defendants' mortgage good and valid and directed a sale of the 40acre tract by a commissioner under decree of foreclosure was foreign to the cause of action set out in the complaint, and further, that so much of the judgment as orders the plaintiffs to make a deposit of $75 or file a bond with the clerk was error, in that they did not consent to such judgment; and the plaintiffs further except to so much of      (642) the judgment; as finds that the holder of the deed for 4 acres, executed by the plaintiffs to defendant White, had been delivered by said White to the court, testifying that the same had been in his hands since the execution, and had not been in the hands of defendant White.
Foreclosure by the court was not asked for in the answer, and there was no counterclaim or cross action set out against the plaintiffs. While a party is entitled to any relief justified by his pleadings and proof, whether a prayer to that effect is made or not, there must be allegata and proof to justify the judgment rendered. While courts go far to sustain judgments taken in ordinary course, with the assent of counsel, there cannot be a consent judgment entered by counsel without the knowledge or consent of the client, which in its scope is outside of any matter set out in the pleadings. This is recognized in Hairston v. Garwood, 123 N.C. 345.
In this case there was no pleading which justified a decree of foreclosure against the plaintiffs, and without her consent there could be no judgment agreed to by her counsel to that effect. Besides, there has been no jury finding on the issue raised by the pleadings, whether the mortgage note has been paid. Without that there could be no judgment of foreclosure. The nonsuit by the judge was simply his finding that a case was not made out by the evidence offered for plaintiffs for cancellation. It does not justify an order for foreclosure against the plaintiff.
The judgment entered for a nonsuit under the Hinsdale Act is not appealed from, but the additional entries to which the plaintiff excepted were erroneous, and must be stricken out.
Reversed.
Cited: Richardson v. Satterwhite, 197 N.C. 612; LaLonde v. Hubbard,202 N.C. 775; Deitz v. Bolch, 209 N.C. 205. *Page 728